          Case 1:19-cv-00681-ELR Document 7 Filed 05/07/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 POMDREST J. HENRY,
                          Plaintiff,                   CIVIL ACTION FILE
 vs.                                                   NO. 1:19-cv-681-ELR
 INTERLOGIX,
                          Defendant.

                                       JUDGMENT

       This action having come before the court, the Honorable Eleanor L. Ross, United

States District Judge, it is

       Ordered and Adjudged this action is DISMISSED due to Plaintiff’s failure to comply

with the court’s order.

       Dated at Atlanta, Georgia, this 7th day of May, 2019.


                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                 By:     s/Jill Ayers
                                                         Deputy Clerk
Prepared and Entered
in the Clerk's Office
May 7, 2019
James N. Hatten
Clerk of Court

By:    s/Jill Ayers
       Deputy Clerk
